Title: 1778
From: Adams, John
To: 


      I was almost out of Patience, in Waiting for the Frigate till the Thirteenth day of February 1778, when Captain Samuel Tucker, Commander of the Frigate Boston, met me at the House of Norton Quincy Esquire, in Braintree, where We dined.
      After dinner I bid Adieu to my Friend and Unkle Quincy, sent my Baggage, and walked myself with Captain Tucker, Mr. Griffin a Midshipman, and my eldest Son, John Quincy Adams between ten and eleven years of Age, down to the Moon Head where lay the Bostons Barge. In our Way We made an halt of a few minutes at the House of Mr. Seth Spear on Hoffs neck, where some Sailors belonging to our barge had been waiting for Us. The good Lady, who was an Adams, came out very civilly to invite Us in. We had no time to spare and excused ourselves. She was an amiable Woman, with very delicate health, much afflicted with hysterical complaints, often a little disarranged in her imagination. At this time she was somewhat flighty and accosted me in an alarming manner. “Mr. Adams you are going to embark under very threatening Signs. The Heavens frown, the Clouds roll, the hollow Winds howl, The Waves of the Sea roar upon the Beech,” and on she went in such a Strain that I seemed to be reading Ossian. I thought this prophecy of the Sybill, was not very cheering to one whose Acquaintance with the Sea, had been confined to a few Trips to Half Moon a guning and one to Cohasset rocks a fishing when he was a Boy and a few Parties to Rainsfords Island and the Light House in Company with the Select Men of Boston after he was grown up: but I was not enough of a Roman to believe it an ill Omen. It was only a prelude to a Commedy, which I feared all my Voyages and Negotiations would prove to be. It amused me enough to be remembered and that was all.
      The Wind was high and the Sea, very rough, but by means of a quantity of Hay in the bottom of the boat, and good Watch Coats with which We were covered, We arrived on board the Boston, about five O Clock, tolerably warm and dry. I found in the Frigate Mr. Vernon a Son of Mr. Vernon of the Navy board, who had that year graduated at Colledge; a little Son of Mr. Deane of Weathersfield between Eleven and twelve years of Age; and a Mr. Nicholas Noel, a french Gentleman, Surgeon of the Ship, who seemed to be a well bred man. He shewed me a Book which I was very glad to see as the French Language was then one of my first Objects. The Title is “The Elements of the English Tongue, develloped in a new, easy and concise manner, in which the pronunciation is taught by an Assemblage of Letters, which form similar Sounds in french, by V. J. Peyton. I mention this because Peytons Grammar is little known, and I think will be very Usefull to any American who wishes to acquire that Language.
     